Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Response to Amendment
2.	Claims 1-7, 14, 16 and 75 have been amended, claim 22 canceled and claims 76-79 added as requested in the amendment filed on November 22, 2021, 2021. Following the amendment, claims 1-7, 10, 14, 16-18, 59, 60, 67, 68 and 75-79 are pending in the instant application.
3.	Claims 59, 60, 67 and 68 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 03, 2020.
4.	Claims 1-7, 10, 14, 16-18 and 75-79 are under examination in the instant office action.

6.	Applicant’s arguments filed on November 22, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7, 10, 14, 16-18 and 75-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 11 of Paper mailed on October 19, 2020 and in section 11 of Paper mailed on May 20, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant submits at p. 8 of the Response that methods to localize, identify and target specific human brain regions are known, methods of stimulating opsins expressed in the brain are also known, and cites prior art to support the statements. Applicant further explains that 
At p. 9, Applicant argues that, “[O]ther basis for the rejection was the Examiner’s conclusion that insufficient guidance is presented in the application with respect to use of the claimed methods to assist in the treatment of PTSD or depression. […] Applicant submits that the application as filed provides detailed experimental evidence showing effective treatment in animal models using methods as claimed. The use of animal models is accepted in the art as demonstrating treatment efficacy, which can be extrapolated to other subjects, including humans. Determining dosing and treatment parameters would utilize routine procedures such as clinical trials in which standard assessments of symptoms of PTSD and depression would be performed in conjunction with methods as claimed. Although clinical trials may be time-consuming, they do not require undue experimentation”. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
Claims 1-7, 10, 14, 16-18 and 75-79 are directed to methods of aiding in treatment of post-traumatic stress disorder (PTSD) or depression by activating positive memory engram in the subject. The specification explains at Examples 1 and 2 that mice, after surgery, stereotactic injection, cannulation, fibre optic implantation and drug infusion, were subjected to behavioral tests – tail suspension test, sucrose preference test, open field test,  elevated plus maze test, novelty suppressed feeding test and object female association, pp. 44-49. The recordings show optogenetic activation and reactivation of dentate gyrus cells associated with each task. The data are not disputed. However, there appear to be no factual evidence or sound scientific reasoning presented within the specification as filed or within Applicant’s Response that support a conclusion that the disclosed experimental results are sufficient guidance to fully enable instant 
Evaluation of adequate scope of enabled invention is made as an assessment from the perspective of one of ordinary skill in the art in view of the disclosure and any other evidence of record (e.g., test data, affidavits or declarations from experts in the art, patents or printed publications) that is probative of the Applicant's assertions. In the instant case, the prior art does not teach how to positively identify those hippocampal neurons or basal lateral amygdala neurons that are associated with existing positive memory engrams. The specification explains the results of sucrose preference test and an object female association test in mice but provides no guidance how to extrapolate these results to “activating the light-activated opsin polypeptide [to activate] the existing positive memory engram in the subject” suffering from PTSD or depression. While the activation of positive memory appears a positive step toward treatment of PTSD or depression, there is no reference to meaningful clinical data presented within the specification as filed that this approach would lead to a desired therapeutic effect. As explained earlier, the claimed subject matter is a method to treat a real life pathology by practicing the steps of expressing a light-activated opsin polypeptide in a hippocampal neuron or a BLA neuron of a subject suffering from PTSD or depression, so that activation of the polypeptide activates the existing positive memory engram in the subject. The Examiner maintains that describing protocol of delivery of a vector encoding a light-activated opsin polypeptide into a hippocampal or BLA area does not support the predictability of the method of activating existing positive memory engrams, which leads to treating PTSD and depression, as currently claimed.  



Conclusion
8.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
January 14, 2022